Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/21 has been entered.
 
Response to Amendment
	The Amendment with Request For Continued Examination filed on 10/20/21 overcomes all previously set forth rejections.  

Allowable Subject Matter
Claims 1, 4-9, 12-15, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to independent claims 1 and 20, Bertucci et al discloses a system mounted in a vehicle comprising: a battery pack “10” (battery module) including battery stacks in a longitudinal direction, the longitudinal direction being orthogonal to a height direction, the height direction ranging from an upper end surface on which electrodes of the battery cells are provided, to a lower end surface that is disposed at an opposite side of the upper end surface;
a battery control module “18” that is arranged side by side with the battery pack
including battery stacks, the battery control module comprising:

connected to each other, wherein the bus bar has a first connection end connected to
the electrical load and a second connection end connected to the battery pack, wherein
the first connection end is located closer to the controller than the second connection
end is in the height direction;
a primary contactor “32” (switch) by which an electrical connection between the
battery pack (battery module) and the electrical load via the bus bar is switched on and
off, wherein the primary contactor is provided in the bus bar to be connected to the
second connection end, wherein the primary contactor is located between the bus bar
and the controller in the height direction;
a controller “28” (control unit) including circuitry to determine the current provided
by the battery pack which inherently comprises a current sensor by which a current of
the bus bar is detected, wherein an electric signal of the current sensor is inputted into
the controller, and wherein a connection switching of the primary contactor (switch) is
controlled; and 
conductive traces “50a” (connection terminal) by which the current sensor and
the controller are electrically connected to each other;
wherein the bus bar is located to face the upper side surface of the battery cell in
the height direction and the controller is located to face the lower side surface of the
battery cell in the height direction;
wherein a connection portion between the connection terminal and the current
sensor is more closely disposed at a side of the controller than a connection portion of
the primary contactor;

	Wand discloses a bussed electrical center “34” (control module) comprising a
shielding part “46c” (first shielding part); a current sensor “42” configured to detect
current passing through a bus bar “50” by converting, to an electrical signal, a magnetic
field generated by the current passing through the bus bar, and a contactor “38” (switch), and the shielding part is arranged between the current sensor and the
contactor; the shielding part has a groove, the bus bar being arranged to pass through
the groove; the contactor generates a magnetic field which inherently switch over
connections between the bus bar and the electric load based on the generated
magnetic field; and the current sensor is provided in the bus bar to be connected to the
first connection end and the contactor is provided in the bus bar to be connected to the
second connection end.
	Adkins discloses a bus bar relay (switch) which provides a means for effecting a
control in response to the magnetic field established by the direct current flowing in the associated bus bar “2”, wherein the bus bar relay has been used to open (disconnection
state) and close (connection state) a circuit; wherein the bus bar relay includes
permanent magnets “25” & “26”; wherein the polarizing fluxes (magnetic force) due to
the permanent magnets thread the magnetic shunts or keepers abutting the pole faces
provided on the magnets; wherein the magnets are inherently capable of spatially
bending a flow of a discharge current caused when an electric connection between the
battery module and the electric load changes from an electrically connected state to an
electrically disconnected state.

two bus bars “3” & “13” aligned in an X direction (direction which is orthogonal to the
height direction), the current sensor including a sensing element “4” (magnetoelectric
conversion element) converting, into an electrical signal, the magnetic field in the
longitudinal direction, and upper shield plate “6” (second shielding part) which is
positionally arranged to be opposed to the sensing element in the Z direction (height
direction), the upper shield plate reducing the magnetic field in the height direction from
passing the sensing element.
	However, none of the prior art references expressly teach a first shielding part that extends from the ceiling wall of the case, is separated from the bus bar, and has a groove, with the bus bar passing through the groove.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729          

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729